10-4956-cv
    Bazadier v. McAlary


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 16th day of February, two thousand twelve.

    PRESENT:
                ROBERT A. KATZMANN,
                SUSAN L. CARNEY,
                      Circuit Judges,
                JANE A. RESTANI,
                      Judge.*
    _____________________________________________________

    Frank Alain Bazadier,

                      Plaintiff-Appellant,

                             v.                                         10-4956-cv

    John J. McAlary, in his official capacity as the Executive Director of the New York Board of
    Law Examiners, Jonathan Lippman, in his official capacity as Judge on the New York Court of
    Appeals, Carmen Beauchamp Ciparick, in her official capacity as Judge on the New York Court
    of Appeals, Vicoria A. Graffeo, in her official capacity as Judge on the New York Court of
    Appeals, Robert S. Smith, in his official capacity as Judge on the New York Court of Appeals,
    Theodore Jones, in his official capacity as Judge on the New York Court of Appeals, Susan P.
    Read, in her official capacity as Judge on the New York Court of Appeals, Eugene F. Pigott, Jr.,
    in his official capacity as Judge on the New York Court of Appeals,

                Defendants-Appellees.
    ___________________________________________________


             *
             Judge Jane A. Restani, of the United States Court of International Trade, sitting by
    designation.
FOR APPELLANT:                 FRANK ALAIN BAZADIER, pro se, Los Angeles, CA.


FOR APPELLEES:                 CLAUDE S. PLATTON, Assistant Solicitor General (Kate H. Nepveu,
                               Assistant Solicitor General, Barbara D. Underwood, Solicitor
                               General, Andrew D. Bing, Deputy Solicitor General, on the brief),
                               for Eric T. Schneiderman, Attorney General of the State of New
                               York, Albany, N.Y.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Sharpe, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Frank Alain Bazadier, a California licensed attorney proceeding pro se,

appeals from the district court’s dismissal of his complaint pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review de novo a district court’s decision to grant a motion for judgment on the

pleadings pursuant to Rule 12(c). L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d

Cir. 2011). “In deciding a Rule 12(c) motion, we employ the same standard applicable to

dismissals pursuant to Rule 12(b)(6).” Id. (internal quotation marks omitted). To state a claim, a

complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the

complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is


                                                 2
liable for the misconduct alleged.” Id. Although “it is often appropriate for a district court,

when granting a motion to dismiss for failure to state a claim, to give the plaintiff leave to file an

amended complaint,” where amendment would be futile, denial of leave to amend is proper. See

Van Buskirk v. The N.Y. Times Co., 325 F.3d 87, 91-92 (2d Cir. 2003). Because Bazadier is

acting as a pro se attorney, his pleadings are not entitled to the “special consideration which the

courts customarily grant to pro se parties.” Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 82 n.4

(2d Cir. 2001).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm for substantially the same reasons stated in the district court’s thorough and

well-reasoned November 9, 2010 decision and order. The arguments contained in Bazadier’s

brief do not alter this conclusion.

       First, the district court properly concluded that, because Bazadier’s claims do not

implicate a fundamental right or a suspect class, they should be analyzed under rational basis

review. See Hayden v. Paterson, 594 F.3d 150, 169-70 (2d Cir. 2010). The challenged Rules,

Sections 520.3 and 520.5(a) of Title 22 of the New York Compilation of Rules and Regulations,

which effectively bar a graduate of a correspondence law school from taking the New York bar

examination, are not based upon the content of the instruction provided by a law school and do

not favor or disfavor any form of speech on the ideas or views expressed. Rather, the Rules are

occupational regulations that express a preference for one form of legal pedagogy over another.

       Second, the district court properly concluded that, based on the State’s argument that

correspondence-based study offers less assurance that a graduate has received a legal education

that is adequate for membership to the bar, the Rules had a rational relation to the State’s

legitimate interest in protecting the public from an incompetent bar. See In re Griffiths, 413 U.S.
                                                  3
717, 725 (1973) (“[A] State [has] a substantial interest in the qualifications of those admitted to

the practice of law . . . .”); see also People v. Alfani, 227 N.Y. 334, 339 (1919) (“The reason why

preparatory study, educational qualifications, experience, examination and license by the courts

are required, is not to protect the bar . . . but to protect the public.”). Bazadier failed to “negative

every conceivable basis” upon which the Rules could be upheld. Lewis v. Thompson, 252 F.3d

567, 582 (2d Cir. 2001) (internal quotation marks omitted). Accordingly, the district court

properly dismissed Bazadier’s equal protection claim based on his First Amendment right of

freedom of speech.

        Finally, we concluded that the district court properly found that Bazadier had failed to

state a claim based on an infringement of his First Amendment right of freedom of association

for the reasons stated in its decision and order. Accordingly, because Bazadier’s complaint

failed to state a claim for relief, the district court properly dismissed it without first granting

leave to amend.

        We have considered all of Bazadier’s arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                   4